                                           Case 19-15056             Doc 3    Filed 04/12/19            Page 1 of 4
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of Maryland
 In re       Jeffrey Douglas Rathell, SR                                                                      Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding;
                  Rule 2004 examinations, depositions, interrogatories, or other discovery proceedings;
                  Defending claims that granting bankruptcy relief to Client(s) under the Bankruptcy Code would
                  constitute “abuse” within the meaning of the Bankruptcy Code;
                  Defending claims that one or more of Client(s)’s debts are non-dischargeable;
                  Defending claims that Client(s) is not entitled to a discharge under the Bankruptcy Code;
                  Defending matters arising from Client(s)’s failure to disclose any material fact; or
                  Defending matters arising from Client(s)’s false statements made in connection with the
                  bankruptcy petition, schedules, statement of financial affairs or any documents provided in support thereof.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                           Case 19-15056               Doc 3    Filed 04/12/19     Page 2 of 4

 In re       Jeffrey Douglas Rathell, SR                                                             Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 10, 2019                                                             /s/ L. Jeanette Rice
     Date                                                                       L. Jeanette Rice 12933
                                                                                Signature of Attorney
                                                                                Walsh, Becker & Rice
                                                                                14300 Gallant Fox Lane
                                                                                Suite 218
                                                                                Bowie, MD 20715
                                                                                301-262-6000 Fax: 301-262-4403
                                                                                riceesq@att.net
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                           Case 19-15056             Doc 3    Filed 04/12/19            Page 3 of 4
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of Maryland
 In re       Jeffrey Douglas Rathell, SR                                                                      Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding;
                  Rule 2004 examinations, depositions, interrogatories, or other discovery proceedings;
                  Defending claims that granting bankruptcy relief to Client(s) under the Bankruptcy Code would
                  constitute “abuse” within the meaning of the Bankruptcy Code;
                  Defending claims that one or more of Client(s)’s debts are non-dischargeable;
                  Defending claims that Client(s) is not entitled to a discharge under the Bankruptcy Code;
                  Defending matters arising from Client(s)’s failure to disclose any material fact; or
                  Defending matters arising from Client(s)’s false statements made in connection with the
                  bankruptcy petition, schedules, statement of financial affairs or any documents provided in support thereof.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                           Case 19-15056               Doc 3    Filed 04/12/19     Page 4 of 4

 In re       Jeffrey Douglas Rathell, SR                                                             Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 10, 2019                                                             /s/ L. Jeanette Rice
     Date                                                                       L. Jeanette Rice 12933
                                                                                Signature of Attorney
                                                                                Walsh, Becker & Rice
                                                                                14300 Gallant Fox Lane
                                                                                Suite 218
                                                                                Bowie, MD 20715
                                                                                301-262-6000 Fax: 301-262-4403
                                                                                riceesq@att.net
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
